department of the treasury internal_revenue_service washington d c jun 9g tax_exempt_and_government_entities_division u i l kekeekkerekrekkeekeke kekkekkkkkeekekekekkkeee kekkekeekekeekeekekkkee legend taxpayer a jere he en i ira x hekrkkkekekeekekekekekkkek company n rkekkekekkeekkkkkkkkkkkk amount d krerkerkeekreererereeeer dear rekekkkeekrkeekekkkeket this is in response to your letter dated date as supplemented by correspondence dated date date and date in which you request a waiver of the day rollover requirement contained in sec_408 of the internal_revenue_code the code the following facts and representations have been submitted under penalties of perjury in support of the ruling requested taxpayer a established ira x a custodial_account with company n on in march taxpayer a received a notice from company n requesting the payment of the annual maintenance fee for ira x taxpayer a inadvertently ignored the notice as he had never paid a maintenance fee before on ira x and assumed that these charges were debits from ira x and not an invoice requesting the separate payment of annual maintenance fees taxpayer a did not pay the annual account services fee for ira x asa result of taxpayer a's failure to pay the requested fee company n closed ira x on taxpayer a asserts that company n reclassified ira x as a keke ae non-retirement account and treated such reclassification as a distribution from ira x company n issued a form 1099-r to taxpayer a indicating that a taxable_distribution in the amount of amount d was made from ira x in tax_year -taxpayer a asserts that there have not been any withdrawals or redemption of units from the account that now holds the ira x assets taxpayer a further asserts that the ira x assets were not distributed to him and that company n has not issued a check to him taxpayer a states that it was never his intention to withdraw assets from ira x and that the ira x assets continue to be held with company n company n represents that it will reinstate ira x after taxpayer a pays the maintenance fees and further provided that taxpayer a is granted a waiver of the 60-day rollover requirement based upon the foregoing facts and representations you request that the service waive the day rollover requirement with respect to the distribution of amount d from ira x sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if- i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408b of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at the time during the 1-year period ending in the day of such kkekeeekeekeeeekeeeeeeeeek receipt such individual received any other amount described in sec_408 from an ira which was not included in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity and good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occur after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability or hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented in this case indicates that company n closed iraxin for your failure to pay the annual maintenance fees associated with ira x and that company n issued a form 1099-r to you indicating that a taxable_distribution in the amount of amount d was made to you from ira x in you assert that company n did not distribute the ira x assets to you or issue a check to you in the amount of amount d when it reclassified ira x as a non-retirement account you assert that it was never your intention to make a withdrawal from ira x and that there have not been any withdrawals of redemption of units from the account that now holds the ira x assets since company n reclassified ira x as a non-retirement account therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount d from ira x taxpayer a is granted a period of sixty days from the issuance of this ruling letter to contribute amount d to ira x provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to such contribution this amount will be considered a valid rollover_contribution within the meaning of sec_408 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto hekkkkekekkkekkeeekekekkekekek this ruling assumes that ira x meets the requirements of code sec_408 at all times relevant to this transaction this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent if you have any questions about this ruling please contact se t ep rat 2a tee rrr rrr ee sincerely yours joyce e floyd manager employee_plans technical group enclosures deleted copy of ruling letter notice
